Citation Nr: 9917759	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to November 
1968.

This appeal arises from a July 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for PTSD.  On 
appellate review in June 1997, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  
Because the matter remains denied, it has been returned for 
appellate consideration. 


FINDINGS OF FACT

1.  To the extent possible, VA has fulfilled its duty to 
assist and obtained evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The evidence of record fails to corroborate the 
occurrence of any of the veteran's alleged stressors during 
his three tours in Vietnam, and with respect to his in-
service vehicle accident, the evidence of record fails to 
etiologically relate his PTSD to that in-service event. 


CONCLUSION OF LAW

The veteran's PTSD was not incurred in service or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Review of the record shows that the veteran's claim is well 
grounded.  The record shows that a current medical diagnosis 
of PTSD has been made; that the veteran has alleged several 
in-service stressors - that his ship was involved in a 
collision and a friend fell overboard, that he saw dead 
bodies and was involved in fires aboard the ship, and that he 
saw a soldier being stabbed numerous times-, which are 
presumed credible; and that medical evidence of a nexus 
between service and his current PTSD disability is present.  
At VA examination in January 1996, the diagnosis was PTSD, 
severe secondary to his experiences during three tours of 
duty in Vietnam.  38 U.S.C.A. § 5107(a); Hernendez-Toynes v. 
West, 11 Vet. App. 379 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997); see also Caluza v. Brown, 7 
Vet. App. 498 (1995); 38 C.F.R. § 3.304(f) (1998).

Thus, the VA has the duty to assist the veteran.  As noted 
above, in June 1997, the Board remanded the claim in an 
attempt to verify the existence of the veteran's alleged in-
service stressors.  In the remand, the Board directed the RO 
obtain additional VA and non-VA medical treatment reports; 
afford the veteran the opportunity to submit a detailed 
statement addressing any and all stressful events to which he 
was allegedly exposed while in service to include specifying 
the precise dates (or periods of time), detailed descriptions 
of events, and any other identifying information concerning 
other individuals involved in these events; and to furnish 
additional supporting evidence such as a buddy statement.  
The Board also directed the RO to ask the United States Armed 
Service Center for Research of Unit Records (USASCRUR) 
(previously known as the United States Army & Joint Services 
Environmental Support Group (ESG)) to verify the veteran's 
alleged in-service stressors and to supply a ship's log from 
the USS Valley Forge for the periods when the veteran was on 
board.  If ESG could not provide the ship's log, the RO 
should request direction from them as to where to otherwise 
search.  The Board added that the RO must carry out all 
action required by ESG, as well as any additional action or 
follow-up suggested by ESG for an appropriate search to be 
had.  The Board then stated, only if a stressor has been 
verified, the RO should schedule the veteran for a 
psychiatric examination.

In accordance with the Board's remand directives, the RO 
requested treatment reports from the VA Medical Centers (MC) 
at Phoenix, Arizona and Honolulu, Hawaii.  In response, 
numerous VA outpatient treatment reports from aforementioned 
VAMCs were received.  The RO also asked the National 
Personnel Records Center (NPRC) to submit additional service 
administrative records, including copies of the ship's log 
from USS Valley Forge dated from March 1965 to November 1968 
and service medical records associated with the veteran.  In 
September 1997, NPRC submitted additional service 
administrative records and told the RO that the ship's logs 
should be requested from the Naval Historical Center.  By 
correspondence dated in October 1997, the RO asked the Naval 
Historical Center to furnish the aforementioned evidence.  A 
follow-up request was made in December 1997.  The record then 
shows in April 1998 and May 1998, USASCRUR furnished copies 
of the 1965-1967 command histories of USS Valley Forge, which 
included the ship's locations, missions, operations, and 
significant events that occurred during those reporting 
periods.  USASCRUR also told the RO that it did not maintain 
copies of the deck logs and such information should be 
requested from the Naval Historical Center.  

In July 1998, USASCRUR told VA where the ship's deck logs 
from 1965 to 1967 were located and that the logs could be 
obtained for a fee.  It was explained that orders for such 
copying was not budgeted; thus, individual requestors must 
cover the costs.  Thereafter, the record shows that in 
October 1998, the National Archives at College Park provided 
VA with a price estimate ($260) to obtain copies of the 
ship's deck logs.  By an October 1998 letter, VA informed the 
veteran of the aforementioned development and estimated 
costs.  The veteran was also told that it was his 
responsibility to obtain and submit needed information 
pursuant to Board remand instruction.  In November 1998, the 
veteran's representative told VA that the veteran was 
unemployed and could not pay the estimated reproduction 
costs.  The representative asked VA to pay the fees.  In 
response, VA issued to the veteran and his representative a 
copy of General Counsel's Precedent Opinion 7-95, which 
provides that VA shall not pay any fees charged by 
custodians, and told the veteran that there was no discretion 
as to whether this could be waived based upon financial 
hardship.  See generally O.G.C. Prec. 7-95 (March 6, 1995).  
VA added if it did not receive copies of the ship's log 
within 60 days from the December 1998 letter, the claim would 
be adjudicated based on the evidence of record.  Copies of 
the ship's log were not submitted.  In March 1999, the RO 
confirmed and continued the denial based upon unverified 
stressors and issued to the veteran a supplemental statement 
of the case addressing the matter.  

After reviewing the foregoing development which shows VA's 
exhaustive attempts to obtain evidence associated with the 
veteran's claim and applicable law and regulation, the Board 
finds that VA has fulfilled its duty to assist and, to the 
extent possible, has obtained evidence necessary for an 
equitable disposition of the veteran's claim.  As such, 
additional development is not warranted.  

In the June 1999 Informal Hearing Presentation, the veteran's 
representative reiterated that deck logs of the USS Valley 
Forge would verify the occurrence of the veteran's alleged 
stressors, but he had been denied benefits to which he is 
entitled because of his inability to pay reproduction costs.  
Regarding the representative's contentions, as discussed 
above, even though in well-grounded claims, VA has a duty to 
assist claimants obtain evidence pertinent to their claims, 
VA is prohibited from paying any fees charged by custodians 
for providing such evidence.  38 U.S.C.A. § 7104(c) (West 
1991); O.G.C. Prec. 7-95.  It is also noted that VA told the 
veteran of the need to submit the copies of the deck logs to 
substantiate his claim and how to secure such items.  VA also 
told him that it was not authorized to pay fees for copies of 
public documents and that it was his ultimate responsibility 
for providing such evidence.  In this case, the VA has 
fulfilled its duty to assist.  38 U.S.C.A. § 5107(a); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Again, it is the veteran's ultimate 
responsibility to furnish evidence associated with his claim.  

In the Informal Hearing Presentation, the representative also 
acknowledged the presence of a November 19[9]8 statement in 
which V.R., a clinical nurse specialist from the Traumatic 
Stress Recovery Program, PTSD Clinical Team, stated that the 
veteran received treatment for PTSD and continued to exhibit 
symptoms consistent with a diagnosis of PTSD.  The 
representative argued that the RO did not provide reasons and 
bases why those symptoms were insufficient to indicate a 
diagnosis of PTSD and stated that the clinical nurse should 
be asked how she arrived at her diagnosis.  The 
representative also indicated that the veteran should be 
examined and prescribed medication for PTSD.  In this regard, 
the Board notes that the record is replete with diagnoses of 
PTSD and shows that the veteran receives treatment for 
symptoms consistent with PTSD.  In this case, as alluded to 
in the Board's 1997 remand and as discussed below, the 
ultimate disposition does not rest upon whether a diagnosis 
of PTSD has been made; instead, it rests upon whether the 
probative and persuasive evidence establishes that the 
veteran's alleged in-service stressors actually occurred.  In 
light of the foregoing, additional development pertaining to 
whether a diagnosis of PTSD has been made is not warranted.

At this time, the Board also acknowledges that on June 18, 
1999, 38 C.F.R. § 3.304(f) was amended in contemplation of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) instructions 
set forth in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
amendment was assigned an effective date of March 7, 1997.  
Although the amendments address the significance of combat 
citations when adjudicating entitlement to service connection 
for PTSD and require that medical evidence diagnosing PTSD 
comply with 38 C.F.R. § 4.125(a), which requires that 
diagnoses of mental disorders conform to Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), the Board finds that based upon the circumstances 
presented in this case, i.e., the absence of evidence 
establishing that the veteran received medals or citations 
indicative of actions of valor or establishing that the 
veteran engaged in combat with the enemy and the present 
evidence showing a current diagnosis of PTSD, the amendments 
to 3.304(f) would not change the outcome of the veteran's 
case.  A remand for further development would be futile.  As 
such, additional development in this regard is not warranted. 

Factual Background

On enlistment examination in January 1965 and on release from 
active duty in October 1968, psychiatric evaluation was 
normal.  Neither the veteran nor the examiner referenced any 
complaints associated with a psychiatric disorder.  

It is noted that the service medical records show that in 
June 1967, while on leave from his duty station in Long 
Beach, California, the veteran was involved in an automobile 
accident.  While hospitalized, the veteran underwent an open 
reduction and internal fixation of a compound fracture of the 
right patella.  The diagnoses were compound fracture right 
patella postoperative, open reduction and internal fixation.  
On discharge in September 1967, the veteran was discharged to 
duty.  (Service connection is in effect for residuals of a 
compound fracture of the right patella.).

The DD Form-214 shows that the veteran was awarded the 
National Defense Service Medal and Vietnam Service Medal.  
The veteran's service administrative records, particularly 
his Enlistment Performance Record, Transfers and Receipts and 
Administrative Remarks, show from April 1965 to March 1967 he 
served on the USS Valley Forge and from January 1968 to 
October 1968 he served on the USS WASP. 

A February 1983 report from Social Security Administration 
(SSA) shows that the veteran was awarded benefits based on 
orthopedic disabilities; a June 1983 VA examination report 
does not reference a psychiatric disorder; and medical 
reports from the Maricopa County General Hospital show that 
from November 1981 to February 1985, the veteran received 
treatment for several orthopedic disorders.  

At VA examination in January 1996, the examiner initially 
acknowledged that the veteran's claims folder was not 
available for review.  The examiner then interviewed the 
veteran.  During the interview, the veteran recalled his 
childhood history and stated that he entered service at the 
age of seventeen.  During service, he served three tours in 
Vietnam and his responsibilities included deck floor and 
maintenance.  The veteran stated that his in-service 
stressors consisted of being involved in two ship collisions 
where a lot of people were hurt, fell overboard, and died; 
witnessing helicopter crashes and seeing burning bodies; 
witnessing a physical altercation where one of his fellow 
shipmates was stabbed seven or eight times; and being 
involved in a car accident while on leave.  Because of his 
in-service stressors, the veteran stated that he had 
recurrent and intrusive thoughts about his tours in Vietnam - 
seeing dead bodies, one of them being a friend, various 
crashes, and a collision between two ships; nightmares 
approximately twice a week; avoidance behavior; flashbacks; 
diminished interests in activities; difficulty with sleeping; 
irritability; frequent outbursts of anger with domestic 
violence; and startled response especially when hearing loud 
voices and helicopters.  He received counseling at the PTSD 
clinic.  

Mental status examination was generally normal except his 
affect was restricted, mood was depressed, thought content 
was preoccupied with PTSD symptoms, and perception included 
hearing voices and seeing things such as a burning helicopter 
and aircraft carrier.  The examiner noted that his perception 
may be due to PTSD flashbacks.  The diagnoses were Axis I: 
PTSD and Axis IV: severity of psychosocial stressors: severe 
secondary to his experiences during three tours of duty in 
Vietnam.  

From August 1995 to March 1996, the veteran received 
individualized counseling treatment at the Traumatic Stress 
Recover Program/ PTSD Clinical Team for symptoms consistent 
with PTSD such as flashbacks, hypervigilance, nightmares, 
sleeplessness, and isolation.  

In an April 1996 letter, the veteran stated that he could not 
recall the exact dates of his combat encounters or when his 
carrier collided with another ship and destroyed a bridge.  
An Information in Support of Claim for Service Connection for 
PTSD form showing that the veteran indicated that he was 
stationed on USS Valley Forge from 1965-1967 and part of 1968 
and a Transmittal of and/or Entitlement to Awards form in 
which the veteran indicated that he received a Vietnam 
Service Medal with three bars, Meritorious Unit Commendation 
Ribbon, Republic of Vietnam Campaign Medal with 1960 device, 
and Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross Medal Color with Palm), accompanied the veteran's 
letter.

At his personal hearing before a Member of the Board in April 
1997, the veteran testified that he enlisted in the Navy at 
the age of seventeen and after basic training, he was sent to 
a carrier in California.  Hearing Transcript (T) at 3.  While 
aboard the ship, he was assigned to the boatswain mate 
division, which was the deck force, and he remained there for 
two years.  Afterwards, he was certified as a jet mechanic.  
T. at 4.  The veteran testified that he went to Vietnam in or 
about 1965 and provided support for the marines.  The veteran 
added that he served three tours in Vietnam and each tour was 
with the same ship.  His duties consisted of carrying marines 
to designated places and picking them up and picking up and 
servicing aircraft.  The veteran also stated that the served 
on gun mounts where they brought up ammunition.  T. at 5. 

During the hearing, the veteran testified that his in-service 
stressors included witnessing his ship collide with another 
ship off of the coast of Vietnam.  Although he did not recall 
how many people were killed, a friend was thrown over the 
side of the ship.  He also witnessed the crashing of a 
helicopter at the back of the ship and saw another one fall 
off the ship into the ocean.  The survivors, however, were 
rescued from the ocean.  The veteran also stated that he was 
exposed to fires on the flight deck from gas, but no one was 
injured or burned.  The veteran also stated when picking up 
marines by helicopter, some were sick and as a result, they 
were transferred to the ship's hospital.  

The veteran then described the helicopters located on the 
ship and stated that they were used to transport 12 to 16 
marines ashore and after approximately two weeks, to pick 
them up.  The veteran added that he never picked up the 
marines and was not a member of the helicopter crew.  He was 
an aircraft mechanic.  T. at 6.  The veteran also stated that 
he did not participate in evacuating the wounded or the dead.  
His job was to refuel.  He just knew they were there and what 
had happened to them.  Id.  The veteran denied encountering 
any personal problems with his superiors.  T. at 7.  The 
veteran then reiterated that he did not have contact with 
marines being transported on and off shore.  He, however, 
added that on one occasion a soldier was stabbed 17 times and 
reiterated that his friend was lost overboard after his ship 
collided with another.  The last name of his friend was 
[redacted], but he could not remember the first name because he 
tried to block out the occurrence.  T. at 7-8.  The veteran 
also clarified that he was part of the clean up after fires 
had occurred.  T. at 8.  

At the hearing, the veteran also testified since service, he 
has experienced nightmares, sleeplessness, and violence.  He 
has also abused alcohol.  The veteran explained after seeing 
the devastation of what happened during service and thinking 
about it to include seeing people being shot and killed, the 
events will never be erased from his memory.  The veteran 
also stated that he currently received treatment at the PTSD 
clinic.  T. at 8-11.  

Outpatient treatment reports from the VAMC at Honolulu, 
Hawaii dated from January to July 1997 show continued 
participation in individual and group counseling sessions at 
the PTSD clinic and record diagnoses of PTSD.  

Hospital and outpatient treatment reports from the VAMC at 
Phoenix, Arizona dated from August 1991 to February 1994 
primarily show that the veteran participated in an alcohol 
treatment rehabilitation program during this time.  
Specifically, the reports show on examination for substance 
abuse in August 1991, the veteran denied having any 
psychiatric disorders or being hospitalized for a psychiatric 
disorder; in September 1991, the veteran reported that he 
witnessed casualties of war because dead bodies were brought 
to the ship to be transported home; and in October 1993, the 
veteran gave a history of being exposed to body bags and 
continuous gunfire while in service.  Included within the 
reports is a December 1993 PTSD Self Report Questionnaire in 
which the veteran checked that while in service, he was 
exposed to direct fire while in convoy support operations and 
while engaged in aerial support operations.  The veteran also 
stated that he witnessed wounded and/or dead enemy and 
American personnel, directly observed the immediate wounding 
or dying of Americans or enemy personnel, and had a close or 
best friend killed while in his presence.  Diagnoses of PTSD 
were made.

In April 1998, USASCRUR provided copies of histories 
submitted by the USS Valley Forge.  The histories reveal the 
ship's locations, missions, operations, and significant 
events that occurred during the reporting periods.  USASCRUR 
submitted an untitled article discussing the deployments and 
voyages of USS Valley Forge.  The article, inter alia, states 
the following:

Returning - via Subic Bay, Okinawa, and 
Midway-to Long Beach on 5 November, 
Valley Forge made two round-trip voyages 
to Okinawa carrying marines and aircraft 
before commencing a WestPac deployment in 
the South China Sea in the fall of 1965.  
With a Marine landing force embarked and 
flying the flag of Commander, Amphibious 
Squadron 3, Valley Forge conducted 
intensive training exercises in the 
Philippines while preparing for service 
in Vietnam.  

In mid-November, the amphibious assault 
ship stood in reserve during Operation 
"Blue Marlin" and then airlifted her 
marines ashore for Operations "Dagger 
Thrust" and "Harvest Moon" before 
spending the Christmas season "in . . . 
Okinawan winter."  After embarking a 
fresh Marine battalion landing force and 
a medium transport helicopter squadron, 
she sailed for Vietnam on 3 January 1966.  
Following pauses at Subic Bay and Chu 
Lai, Valley Forge arrived off the 
Vietnamese coast on the 27th and, two 
days later, launched her landing forces 
to take part in Operation "Double 
Eagle."  

Remaining on station off the coast, the 
ship provided logistic and medical 
support with inbound helicopters 
supplying the men ashore and outbound 
"choppers" evacuating casualties for 
medical treatment back on the ship.  
Reembarking her landing team on 17 
February, Valley Forge proceeded 
northward, while her marines took a 
breather.  The second phase of "Double 
Eagle" commenced two days later, and the 
ship's marines again went ashore via 
helicopter to attack enemy 
concentrations.  

By February 26th, the operation had drawn 
to a close; and Valley Forge reembarked 
her marines and sailed for Subic Bay.  
Following a round trip to Danang, the 
carrier steamed back to the west coast 
for an overhaul and local training along 
the California coast before again 
deploying to WestPac.  Upon her return to 
Vietnamese waters, the ship took part in 
operations off Danang before she again 
returned to the United States at the end 
of the year 1966.

After undergoing a major overhaul and 
conducting training off the west coast, 
Valley Forge returned to the Far East 
again in November 1967 . . . .

Untitled article submitted by USASCRUR at page 443.  USASCRUR 
provided copies of the 1965 Command History of USS Valley 
Forge (LPH-8) which show that the ship's principal movements 
and engagements were the following: Exercise "Silver 
Lance," off Camp Pendleton and San Diego from February 23 to 
March 6; Western Pacific deployment, Yokusuka, Japan and 
Okinawa, from March 8 to April 17 and from May 24 to July 1; 
Exercise "Heliez 66W" off San Diego from July 20-23; and 
Western Pacific deployment, --Operation Blue Marlin from 
November 4 to 20, Operation Dagger Thrust November 26 to 
December 6, and Operation Harvest Moon from December 10 to 
19.  

USASCRUR also provided copies of the 1966 Command History of 
USS Valley Forge (LPH-8).  The reports show that Valley Forge 
loaded and off-loaded amphibious and special landing 
squadrons and staff; engaged in the combat operation "Double 
Eagle, Phase One" and "Double Eagle, Phase Two"; and 
participated in amphibious assault exercises.  The reports 
elaborate that from January 1 to February 17, Valley Forge 
was the primary casualty evaluation ship in the amphibious 
ready group during combat operation Double eagle and received 
457 medical evacuees aboard (3 were killed in action, 162 
were wounded, and 292 were non-combat injuries).  The reports 
also show while anchored in Subic Bay, the ship's helicopter, 
carrying five doctors and a chaplain, was launched on October 
23, to render assistance at the collision scene of two ships, 
SS Golden State and Pioneer Leyte, in Manila Bay.  

The 1967 Command History of USS Valley Forge (LPH 8) shows 
that from January 1 to July 14, the ship was stationed at the 
Long Beach Naval Shipyard and during this period, it 
underwent repairs, overhauls, and inspections.  

In November 19[9]8, V.R., a clinical nurse specialist with 
the Traumatic Stress Recovery Program/PTSD Clinical Team, 
wrote that the veteran had received individual and group PTSD 
therapy at that facility since September 1995 and that he 
continued to receive treatment.  The veteran's symptoms were 
consistent with a diagnosis of PTSD such as nightmares, 
disturbed sleep, social isolation/avoidance, and 
hypervigilance.   

Law and Regulation

VA law and regulation provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110.  The regulations also state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. § 3.303.  

Where a veteran was engaged in combat with the enemy during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

In light of the foregoing, eligibility for a PTSD service 
connection award requires (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen v. Brown, 8 Vet. App. 5 (1995); 38 C.F.R. § 3.304(f).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As discussed above, eligibility for a PTSD service connection 
award requires (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen, supra; 
38 C.F.R. § 3.304(f).

In this case, the first and third elements are met.  The 
veteran has a current and clear medical diagnosis of PTSD and 
a VA examiner has opined that the veteran's military 
experience is directly related to his current condition.  
Therefore, the only issue remaining is whether or not the 
veteran has provided credible supporting evidence that his 
claimed in-service stressors actually occurred.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen, supra.

At the outset, it is noted that the criteria in DSM-IV for 
determining sufficiency of stressors is no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Id.  As such, the standard to be 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat.  If the veteran engaged in 
combat, his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors, unless VA produces clear and convincing evidence 
to the contrary.  38 U.S.C. § 1154(b); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353 
(1998); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie and 
Cohen, all supra; 38 C.F.R. § 3.304(f).  

In this case, the record shows that the veteran had not been 
in combat.  While in service, the veteran did not have a 
combat military occupational specialty, as he worked as a 
boatswain and engineer, and his medals and decoration awards 
do not include any that are generally awarded in recognition 
of significant actions of valor.  The veteran was not awarded 
the Purple Heart, Combat Infantryman Badge, or any other 
similar combat citation.  Additionally, his service medical 
records fail to show that he was engaged in combat and at his 
personal hearing in April 1997, the veteran testified that he 
was not engaged in combat.  At this time, it is acknowledged 
that in April 1996, the veteran stated that he was awarded 
the Meritorious Unit Commendation Ribbon and Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Medal 
Color with Palm).  However, the service department records do 
not corroborate the veteran's assertions.  Service department 
records show that the veteran was only awarded the National 
Defense Service Medal and Vietnam Service Medal.  The Board 
is bound by findings from the service department.  See 
generally Duro v. Derwinski, 2 Vet. App. 530 (1992).  As 
such, the record shows that the veteran did not engage in 
combat with the enemy and was not awarded medals or citations 
indicative of significant actions of valor.  38 C.F.R. § 
3.304(f).  

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, supra.  After reviewing the evidence of record, the 
Board finds that probative and persuasive evidence of record 
fails to show that the stressors alleged during the veteran's 
three tours of duty in Vietnam actually occurred and the 
probative and persuasive evidence of record fails to 
etiologically relate the veteran's PTSD to his in-service 
vehicle accident.  Thus, the evidence is against the 
veteran's claim.  

At the outset, the Board acknowledges that the veteran served 
on the USS Valley Forge from April 1965 to March 1967 and 
acknowledges that the veteran's service administrative 
reports, as well as USASCRUR reports substantiate the 
veteran's assertions which essentially maintain that the ship 
loaded and off-loaded amphibious marines and that USS Valley 
Forge was the primary casualty evaluation ship in the 
amphibious ready group during combat operation Double Eagle.  
Nevertheless, the probative and persuasive evidence fails to 
establish that the veteran was involved in two collisions 
where people were hurt, fell overboard and died and fails to 
show that the USS Valley Forge was exposed to fires.  The 
probative and persuasive evidence also does not show that the 
veteran saw numerous dead bodies, helicopter crashes and with 
bodies burning in them, the killing of other soldiers, or a 
physical altercation where a soldier was stabbed numerous 
times.

The probative and persuasive evidence fails to establish that 
during the veteran's tours of service, the USS Valley Forge 
was involved in two collisions where people were hurt, fell 
overboard and died and where one of his friends was thrown 
overboard.  The evidence also fails to show that any of the 
helicopters of the ship crashed or fell off of the ship.  
With respect to the alleged collisions, the record is devoid 
of any evidence suggesting that USS Valley Forge was involved 
in any collision extending from 1965 to 1967.  This is 
substantiated by the 1965, 1966, and 1967 command history 
reports of USS Valley Forge (LPH 8) and the untitled article 
submitted by USASCRUR.  Contrary to the veteran's assertions, 
the record shows that in October 1966, while anchored in 
Subic Bay, the helicopter of USS Valley Forge, (carrying five 
doctors and a chaplain), rendered assistance at a collision 
scene involving the SS Golden State and Pioneer Leyte in the 
Manila Bay.  Not one of the reports references a collision 
that involved USS Valley Forge.  In this case, with respect 
to the veteran's alleged stressors associated with casualties 
occurring from helicopter crashes and a USS Valley Forge 
collision, except for the veteran's assertions, the record is 
silent.  In consideration of the absence of any objective 
evidence corroborating the occurrence of those events, the 
Board must reject the veteran's accounts of the claimed in-
service stressors and Vietnam experiences.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  As noted above, to substantiate the 
occurrence of non-combat stressors, there must be supporting 
service records or other competent evidence of record to 
support the veteran's assertions that he was subjected to the 
claimed in-service stressors.  A history of a stressor 
related by the veteran is, in itself, insufficient to meet 
that requisite criteria.  See YR v. West, 11 Vet. App. 393 
(1998).  In this matter, the evidence of record is against 
the veteran.  

The probative and persuasive evidence also does not show that 
the veteran saw numerous dead bodies, helicopter crashes and 
with bodies burning from the crashes, the killing of other 
soldiers, or a physical altercation where a soldier was 
stabbed numerous times.  As stated above, the record shows 
that USS Valley Forge provided medical support and 
maintenance support for marine squadrons and staff, and 
within that same capacity, engaged in combat operation 
"Double Eagle, Phase One" and "Double Eagle, Phase Two."  
The Board also acknowledges that from January 1 to February 
17, during combat operation Double Eagle, USS Valley Forge 
was the primary casualty evaluation ship and as a result, 
received 457 medical evacuees aboard.  However, the record 
does not substantiate the occurrence of the veteran's alleged 
stressors.  USASCRUR reports show that only 3 men were killed 
in action during that time, although 162 were wounded and 292 
incurred non-combat injuries.  Otherwise, the command history 
reports from 1965-1967 are silent with regard to any of the 
aforementioned stressors.  

In addition, with respect to the veteran's allegations of 
seeing other soldiers being killed and seeing numerous dead 
bodies and body bags, the Board points out that at his 
personal hearing in April 1997, the veteran testified that 
his duties did not consist of being a member of the 
helicopter crew and loading and off-loading marines at 
designated locations.  See T. at 6.  The veteran also 
testified that he did not participate in evacuating any of 
the wounded or dead soldiers.  The veteran testified that he 
just knew they were there and what had happened to them.  Id.  
The Board also reemphasizes that the 1966 command history 
report shows at that time, 3 men were killed in action.  

Considering the fact that the veteran was stationed on USS 
Valley Forge from 1965 to 1967 and considering the absence of 
any corroborating evidence demonstrating that the veteran, 
while aboard the ship, was exposed to the killing of soldiers 
to include the stabbing of a soldier or was exposed to any 
dead bodies and body bags, the Board finds that the veteran's 
claimed in-service stressors are not supported by the 
probative and persuasive evidence of record.  Therefore, in 
this regard, the record also fails to establish that the 
alleged in-service stressors actually occurred. 

In this case, there is no credible supporting evidence to 
substantiate the occurrence of the veteran's non-combat 
stressors.  The evidence of record either does not 
substantiate the veteran's assertions or is contrary to his 
assertions.  The Board also notes that the record does not 
contain any supporting testimonials from fellow servicemen, 
family members, roommates, or clergy attesting to his claimed 
stressors.  Accordingly, the veteran's contentions set forth 
on appeal, to include testimony presented at his April 1997 
hearing, by itself, cannot, as a matter of law, establish the 
occurrence of any of his alleged non-combat stressors.  YR v. 
West, 11 Vet. App. at 397; Dizioglio v. Brown, 
9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994) (Where the veteran did not engage in combat with 
the enemy . . . the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In this case, the Board is cognizant of the numerous 
diagnoses of PTSD documented throughout the veteran's medical 
treatment reports, including the November 1998 statement from 
V.R.  The Board is also cognizant that at VA examination in 
January 1996, the diagnosis was PTSD as secondary to the 
veteran's three tours of duty in Vietnam.  However, in spite 
of the foregoing, the evidence of record is against the 
veteran's claim.  It is initially noted that the record 
clearly shows that the foregoing diagnoses were based solely 
on the veteran's historical accounts.  In fact, in 1996, the 
examiner expressly stated that the veteran's claims folder 
was not available for review.  The numerous treatment reports 
of record also show that a diagnosis of PTSD was made based 
upon the veteran's historical accounts.  Additionally, as 
discussed above, the probative and persuasive evidence of 
record establishes that USS Valley Forge was not involved in 
any collision extending from 1965 to 1967, that the veteran 
was not a member of the helicopter crew at any time during 
his tours, and that he never assisted with the evacuation of 
wounded or dead soldiers.  Supporting evidence of witnessing 
helicopter crashes and fires aboard the ship is absent as 
well.  Based on the foregoing, the Board must conclude that 
the veteran did not experience or witness the claimed in-
service stressors.  The Board emphasizes that just because an 
examiner or other health professional accepted the veteran's 
description of his claimed Vietnam experiences as credible 
and diagnosed the veteran as suffering from PTSD, that does 
not mean that the Board is required to grant service 
connection for PTSD.  The Court has held that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  YR v. West, 11 Vet. App. at 397-398; Moreau 
v. Brown, 9 Vet. App. at 396; Cohen v. Brown, 10 Vet. App. at 
145; see also Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991).  
In its decision-making, the Board must assess the credibility 
and weight to be given the evidence of record.  Id.  In this 
case there is no credible supporting evidence establishing 
that the veteran experienced any of the above-alleged in-
service stressors.  In spite of the aforementioned diagnoses 
of record, the Board finds that the probative and persuasive 
evidence of record fails to establish the occurrence of the 
veteran's in-service stressors.

At this time, the Board also acknowledges that in January 
1996, the veteran also listed an in-service vehicle accident 
as a service stressor.  In this regard, the Board 
acknowledges that while in service the veteran was involved 
in a vehicle accident.  Nevertheless, the evidence is still 
against his claim.  There is no credible supporting evidence 
of record etiologically relating the veteran's PTSD to the 
vehicle accident.  As noted above, VA examiners and other 
health care providers etiologically relate the veteran's PTSD 
to his tours in Vietnam.  They make no reference to the 
vehicle accident.  As such, in this matter, the evidence is 
against the veteran's claim because the medical evidence does 
not establish a causal nexus between the veteran's currently 
diagnosed PTSD and the in-service vehicle accident.  Cohen, 
supra.  The veteran is not qualified to render such an 
opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the veteran's claim and not in equipoise.  During his three 
tours of Vietnam, the evidence of record fails to show that 
any of the veteran's alleged stressors actually occurred and 
with respect to his in-service vehicle accident, the evidence 
of record fails to etiologically relate the veteran's PTSD to 
that in-service event.  As such, the preponderance of the 
evidence is against the veteran's claim and entitlement to 
service connection for PTSD has not been established.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303  The 
veteran's appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

